DETAILED ACTION
	The Examiner of Record has changed from Rodney Swartz to Jennifer Graser.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/21 has been entered.
Claims 1-3, 5-10, 12-15, 17-19, 21-24, 27, 32,33, 37, 39-49, 51, 52, 63, 77 and new claims 143-145 are currently under examination.
Claims 95-104, 108, 109, 114, 117,119, 123-126, 130, 131, 133-135, 138, 141 remain withdrawn for being drawn to a non-elected invention.
All prior rejections are withdrawn in favor of the following Office Action:
	Claim Rejections - 35 USC § 112-2nd paragraph
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-3, 5-10, 12-15, 17-19, 21-24, 27, 32,33, 37, 39-49, 51, 52, 63, 77 and 143-145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 is vague and indefinite recites a method that includes providing a bacterium with an outer membrane permeable to a molecule having a molecular weight greater than 10 kDA and which expresses a nucleic acid encoding a binding protein wherein the binding protein is present within the periplasm.  The claims provide no structure for the nucleic acid or clearly define the bacterium which is used to be the main detection agent.  Is this a mutant bacterium?  Are these bacterium of a particular Genus/species?  It is also unclear what is encompassed by ‘a target molecule’.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
Claim 2 is vague and indefinite because it recites that the bacterium having an outer membrane permeable to a molecule having a molecular weight greater than 10 kDA expresses a variant binding polypeptide.  The structure of this reagent is unclear.  The claim attempts to define the bacterium by a result to be achieved, but it is unclear what mutations are covered by this definition.  The metes and bound of this broadly claimed invention cannot be understood.  This description is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  
Claims 5 and 6 are vague and indefinite because it recites “providing a bacterium comprising a mutation that allows for diffusion of membrane-impermeant molecules across the outer membrane into the periplasm.  The structure of this reagent is unclear.  The claim attempts to define the bacterium by a result to be achieved, but it is unclear what mutations are covered by this definition.  The metes and bound of this broadly claimed invention cannot be understood.  This description is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
Claims 9 and 10 are vague and indefinite because there is no structures for any of the nucleic acids, expression vector, polypeptides, etc.  The term ‘binding polypeptide’ is also vague and indefinite and encompasses a vast number of proteins from numerous different sources.  The claim is unclear.  This description is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The 
New claims 143-145 are vague and indefinite do not cure any of the deficiencies recited above.  The claim attempts to define the bacterium reagent by a result to be achieved, but it is unclear what mutations are covered by this definition.  The metes and bound of this broadly claimed invention cannot be understood.  This description is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.


 Claim Rejections - 35 USC § 112-Written Description
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

4.	Claims 1-3, 5-10, 12-15, 17-19, 21-24, 27, 32,33, 37, 39-49, 51, 52, 63, 77 and 143-145 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed methods allow for a method which uses any bacterium having a molecular weight greater than 10 kDA and which expresses a nucleic acid encoding a binding protein (or variant binding protein) wherein the binding protein is present within the periplasm.  The claims provide no structure for the nucleic acid or clearly define the bacterium which is used to be the main detection agent and/or “providing a bacterium comprising a mutation that allows for diffusion of membrane-impermeant molecules across the outer membrane into the periplasm.  The structure of this reagent is unclear.  The claim attempts to define the bacterium by a result to be achieved, but it is unclear what mutations are covered by this definition. Is this a mutant bacterium?  Are these bacterium of a particular Genus/species?  The specification does not provide adequate written description for the bacterium to be used in the claimed methods.  The instant specification teaches an Lpp mutation which confers the ability to allow for diffusion of membrane impermeant molecules across the outer membrane and expressed into the 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed nucleotides such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 

The scope of the claim includes numerous structural variants/bacteria, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
There are no drawings or structural formulas disclosed of any of thesefragments or variants of the claimed polynucleotides. Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of mutant bacteria with the functional feature of a mutation which allows for diffusion of membrane-impermeant molecules across the outer membrane into the periplasm. The instant specification teaches an Lpp mutation which confers the ability to allow for diffusion of membrane impermeant molecules across the outer membrane and expressed into the periplasm.  However, the full breadth of the claims does not have written description.

Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the bacterium to be used in the claimed methods 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use themethods as instantly claimed. 

Claim Rejections - 35 USC § 112-Enablement
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


6.	Claims 1-3, 5-10, 12-15, 17-19, 21-24, 27, 32,33, 37, 39-49, 51, 52, 63, 77 and 143-145 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed methods wherein the bacterium provided has an Lpp mutation which confers the ability to allow for diffusion of membrane impermeant molecules across the outer membrane and expressed into the periplasm, does not reasonably provide enablement for the instantly claimed methods which do not further define the bacterium.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claimed methods allow for a method which uses any bacterium having a molecular weight greater than 10 kDA and which expresses a nucleic acid encoding a binding protein (or variant binding protein) wherein the binding protein is present within the periplasm.  The claims provide no structure for the nucleic acid or clearly define the bacterium which is used to be the main detection agent and/or “providing a bacterium comprising a mutation that allows for diffusion of membrane-impermeant molecules across the outer membrane into the periplasm.  The structure of this reagent is unclear.  The claim attempts to define the bacterium by a result to be achieved, but it is unclear what mutations are covered by this definition. Is this a mutant bacterium?  Are these bacterium of a particular Genus/species?  The specification does not provide adequate enablement for the bacterium to be used in the claimed methods.  The instant 
Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of the
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the bacterium to be used in the claimed methods 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use themethods as instantly claimed. 
Pertinent prior art:
	Dassler et al (EP 1 905 839 A1 April 2008; made of record by Applicant 2/2/18) discloses an Lpp mutant E.coli strain to express a heterologous antibody or antibody fragment from an expression construct encoding said antibody or antibody fragment.  The Lpp mutation is a loss-of-function insertion or deletion mutant.  The Lpp mutation inherently leads to an expression of the antibody in soluble form within the periplasm of the bacteria.  However, there is no teaching or suggesting for the use of said mutant bacteria in periplasmic display methods, wherein the ligand is supposed to remain within the periplasm to allow subsequent sorting of cells.  
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        11/19/21